Citation Nr: 1624526	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active duty service from February 1941 to December 1945 as a Philippine Scout during World War II.  The Veteran died in November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1991 administrative decision by the Manila, Republic of the Philippines, Regional Office (RO), which declined to reopen a previously denied claim of entitlement to recognition as the surviving spouse.  The appellant filed a notice of disagreement with this decision in March 1992, and a statement of the case was issued in June 1992.  In August 1992, correspondence was received from the appellant's daughter, asking on her behalf for the status of the claim for death benefits.  As this statement manifests an intent to continue pursuing the benefits sought on appeal, it should have been accepted as a substantive appeal, and the matter should have been forwarded to the Board for adjudication.  The question of tolling the time to perfect need not be reached in light of the Board's determination that the appellant's daughter's letter constitutes a substantive appeal. 

Again, the RO treated the November 1991 decision as the last final denial for purposes of determining whether new and material evidence had been submitted to reopen the claim in a June 2007 administrative decision.  The appellant perfected her appeal of this decision with the timely filing of a VA Form 9, Appeal to Board of Veterans' Appeals, in September 2007. 

In March 2008 correspondence, the appellant indicated she wished to withdraw her perfected appeal; however, in the body of her letter, she continued to argue the merits of her claim and maintained that she had already submitted sufficient evidence to warrant a favorable decision.  The appellant submitted numerous subsequent letters referring to the merits of her case and claims for VA death benefits, without reference to a withdrawal.  It is clear from these letters that the appellant believed the matter of her status as the surviving spouse had been settled in her favor, and she had moved on to the issue of entitlement to payment of benefits under various VA programs. 

The RO corrected this misapprehension in September 2008 correspondence, and invited the appellant to begin a new appeal of an August 2008 administrative decision declining to reopen the previously denied claims of entitlement to recognition as the surviving spouse.  She did so, perfecting that appeal in May 2009. 

It is clear from the record, however, that the appellant did not in fact withdraw her appeal.  Despite her use of that term, she continued to argue the merits of her claims and assert her entitlement to surviving spouse status.  She has continually prosecuted her claim for recognition as the surviving spouse of the Veteran since filing her reopened claim in October 1991. 

In March 2010, the Board issued a decision declining to reopen the previously denied claim, finding that no new and material evidence had been submitted.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which in January 2011, based on a Joint Motion, vacated the Board decision and remanded the matter for further consideration.  In a July 2011 determination, the Board reopened the appellant's claim and remanded the matter for additional development.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The appellant and the Veteran entered into a civil and/or ceremonial marriage in January 1979, at which time both the appellant and the Veteran knew that he had not been formally divorced from his first wife.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. § 101(3), 103, 5107 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  VCAA notice was provided in August 2006 and March 2008 letters and the letters asked her to submit information and evidence concerning the marital relationship to support her contention that she had a valid marriage with the Veteran. 

With regard to VA's duty to assist a claimant, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant and to clarify information provided by her.  She has not pointed to any additional evidence pertinent to the underlying issue that may be available, but has not been obtained.

Based on the attempts to contact Mr. JCM, his response in September 2011, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Law and Analysis

The appellant claims VA death pension benefits as the surviving spouse of the Veteran, who died in November 1987. 

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2014); 38 C.F.R. § 3.50(a) (2015).  In order to establish her status as claimant, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2015) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2015).  

38 C.F.R. § 3.1(j) further defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  See also 38 U.S.C.A. 103(c).  Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178 (2012).  The Court has also indicated in Scott v. Principi, 3 Vet. App. 352, 354-57 (1992) that VA must pay specific attention to the way in which the applicable local law is applied.

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Marriage may also be established by any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).

Where an attempted marriage is invalid by reason of legal impediment, VA law allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

The appellant claims that she and the Veteran entered into a valid civil marriage on January [redacted], 1979.  A marriage certificate is of record.  

At the time of the January 1979 marriage, however, the Veteran was still married to his first wife, CM, which took place on January [redacted], 1946.  By February 1946, the Veteran and CM had separated.  An "AGREEMENT" between the two is of record and states, in relevant part, "That we hereby agree that each of us may live in the way he or she desires and each of us agree not to disturb such relationship the other may maintain with the opposite sex, altho[ugh] it[']s understood that neither can enter into any marriage relationship with any other person, same being contrary to law."  The Veteran and the appellant started living together in 1960, but agreed not to marry.  In addition, the Board finds it significant that in an October 1978 VA "Income-Net Worth and Employment Statement" the Veteran maintained that he was separated or estranged, rather than divorced.  

As noted above, in January 1979 the Veteran and the appellant were married in a civil ceremony.  In a May 1985 affidavit, the Veteran stated that at the time of the January 1979 marriage to the appellant he did not attempt to obtain a divorce from his first wife or petition to have his first wife declared dead.  Instead, he indicated "When I consulted people before marrying legally, [the appellant], I was told that due to the leng[th] of time, 33 years, that I have had no contact with [CM], I could already marry [the appellant].... The Judge who wedded us, with [the appellant], told me that it is no longer necessary that the court have to issue a decree that [CM] is dead legally for all purposes based on this circumstances."

The Marriage Contract for the Veteran and appellant indicates that the marriage was performed pursuant to the provisions of Article 76 of Republic Act No. 386.  Article 76 states, "No marriage license shall be necessary when a man and a woman who have attained the age of majority and who, being unmarried, have lived together as husband and wife for at least five years, desire to marry each other.  The contracting parties shall state the foregoing facts in an affidavit before any person authorized by law to administer oaths.  The official, priest or minister who solemnized the marriage shall also state in an affidavit that he took steps to ascertain the ages and other qualifications of the contracting parties and that he found no legal impediment to the marriage."  

The affidavit of the individual solemnizing the marriage is not of record, but October 2008 letters from a JCM, alternately listed as "MUNICIPAL MAYOR" and "Marriage Solemnizing Officer" stated, "I likewise personally know that there was no legal impediment during the time that the marriage ceremony was solemnized last January [redacted], 1979 and the then solemnizing officer took steps to ascertain that indeed there was no legal impediment to the marriage other than my guarantee on the absence of any legal impediment."  
The July 2011 Board remand directed that JCM be contacted and requested to provide the basis for belief that no legal impediment to the 1979 marriage existed and the steps taken by the January 1979 solemnizing official to ascertain that no legal impediment to the marriage in fact existed.  In response, JCM submitted a September 2011 "AFFIDAVIT OF NO LEGAL IMPEDIMENT" that swore, in relevant part, "That, the late SOLEMNIZING JUDGE performed their marriage together without legal impediment to their marriage, and it was found out that he was married once only; That there was no legal impediment to their marrying each other way back [in] January [redacted], 1979".  The Board finds this statement somewhat confusing, as it is unclear whether the affidavit is attempting to indicate that the Veteran was married only once (i.e. in January 1979 to the appellant) or once prior to the January 1979 marriage (i.e. to CM).  If the affidavit contends that the January 1979 marriage was the Veteran's first, this is clearly inaccurate in light of the documented 1946 marriage to CM.  If the affidavit is asserting that there was only the prior 1946 marriage, then it fails to explain why this existing marriage did not result in an impediment to the marriage.  

There is no indication that the Veteran and CM divorced and, indeed, there is substantial evidence to the contrary.  Article 76 of Republic Act No. 386 does not provide for a valid marriage in circumstances where there has been a separation of multiple decades, but without a formal divorce, petition to find the first wife dead, or other efforts to remove the impediment of the first marriage.  Instead, Article 76 implicates only circumstances where the parties lived together for more than five years as husband and wife and specifically requires an affidavit documenting the absence of any legal impediment to the marriage.  Given that there is no evidence that the 1946 marriage had been dissolved at the time of the 1979 marriage or other evidence that the impediment of the Veteran's marriage to CM had been removed, the formal agreement between the Veteran and CM that "neither can enter into any marriage relationship with any other person", and the absence of any statutory basis for declaring the 1946 marriage dissolved based on the passage of time, the Board cannot find that the January [redacted], 1979 marriage between the Veteran and appellant was valid for VA purposes.

As noted above, however, the January 1979 marriage will be deemed valid for VA purposes if the attempted marriage occurred one year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and the claimant entered into the marriage without knowledge of the impediment; and the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and no other claimant has been found to be entitled to gratuitous VA death benefits.

The appellant currently claims and has asserted in numerous affidavits to the effect that she was unaware of the impediment to the January 1979 marriage (i.e. that the Veteran had not been divorced from CM).  The Board finds these current statements in pursuit of VA compensation benefits less than credible in light of her May 1985 affidavit indicating, "I learned that he had a prior marriage when we were already living together.  He told me that he separated from his first wife in the same year that they got married."  Moreover, in her initial claim the appellant contended that she was eligible for VA compensation benefits because she was the widow and that the "first wife" had remarried.  (Subsequent affidavits from the appellant and others have since contended that the Veteran and CM were never married, but this clearly is incorrect.)  Thus, as the appellant entered into the January 1979 marriage with knowledge of the impediment of the Veteran's existing marriage to CM, the 1979 marriage between the appellant and the Veteran cannot be deemed valid for VA compensation purposes.

Based on the foregoing, the Board concludes that the Veteran and appellant did not have a valid marriage for VA compensation purposes.  As such, entitlement to recognition as the Veteran's surviving spouse for the purpose of VA death benefits is denied.

ORDER

The appellant's petition to be recognized as the surviving spouse of the Veteran for VA benefits purposes is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


